DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20070024708) in view of Allen (US 2019/0164413) and further in view of Chen (US 2008/0249642).
As to claim 1, Lin discloses in intelligent video for building management and automation having claimed:
a.	a method for presenting an indoor map display of a building during a dangerous event read on ¶ 0013 & ¶ 0023, (Other image-based information may also or alternatively be provided, including, for example, the state of an object (e.g. "door 7 is closed"), the state of the floor plan model used by the subsystems 130-170, and may include absolute coordinates, relative coordinates, or other identifiers (e.g. "door 7", "portico B") that are mapped to the floor plan.  Emergency route information may be shown on display devices at various areas in the building, or can be announced by public announcement system. Additionally, the count and location of people throughout the building can be provided on a continuing basis to the responding fire, police, or rescue teams);
b.	obtaining, by one or more processors in a client device, an indication of a dangerous event occurring at a location within a building; presenting, by the one or more processors, an indoor map display of the building, the indoor map display including information indicative of a floor layout of the building indicating a plurality of areas within the building read on ¶ 0013 & ¶ 0023, (Other image-based information may also or alternatively be provided, including, for example, the state of an object (e.g. "door 7 is closed"), the state of the environment (e.g. "visibility is poor"), the identification of an event (e.g. "a taxi has arrived"), and so on. The location information or object identification will generally be correlated to a floor plan model used by the subsystems 130-170, and may include absolute coordinates, relative coordinates, or other identifiers (e.g. "door 7", "portico B") that are mapped to the floor plan.  FIG. 4 illustrates the use of video-based information to facilitate efficient emergency response procedures. For a large building with a large number of occupants, in case of an emergency (such as fire, terrorist attacks, blackout, and so on), it is critical to evacuate the occupants as quickly as possible. With video cameras placed at all the exits doors or staircases, an intelligent video system can detect the current crowdedness level and traffic amount at each exit. Linked with the building floor map 
c.	presenting, by the one or more processors, an indicator on the indoor map display at the location of the dangerous event read on ¶ 0023, (FIG. 4 illustrates the use of video-based information to facilitate efficient emergency response procedures. For a large building with a large number of occupants, in case of an emergency (such as fire, terrorist attacks, blackout, and so on), it is critical to evacuate the occupants as quickly as possible. With video cameras placed at all the exits doors or staircases, an intelligent video system can detect the current crowdedness level and traffic amount at each exit. Linked with the building floor map information, the building management system can use the queue length at each egress to determine alternatives to minimize the evacuation time. Similarly, with video cameras placed throughout the building, dynamic exit plans can be created based on the current occupancy, so that the best exit for people at various parts of the building can be determined, and directions provided to effect the fastest evacuation from the building. Such emergency route information may be shown on display devices at various areas in the building, or can be announced by public announcement system. Additionally, the count and location of people throughout the building can be provided on a continuing basis to the responding fire, police, or rescue teams.;
emergency route information may be shown on display devices at various areas in the building, or can be announced by public announcement system. Additionally, the count and location of people throughout the building can be provided on a continuing basis to the responding fire, police, or rescue teams).
Lin does not explicitly disclose obtaining an indication of a dangerous event includes receiving, at the one or more processors, region data defining a danger zone within the building; and presenting an indicator on the indoor map display includes presenting on a corresponding portion of the indoor map display, by the one or more processors, an indication of the danger zone.
However, Allen in an alert communication device teaches:
e.	transmitting, by the one or more processors to one or more speakers located at the selected at least one area, the audio alert to be presented via the one or more speakers read on ¶ 0044, (the audio alert system may include one or more speakers or buzzers within and/or on the exterior of the alert communication device. For example, speaker 214 may be configured to provide one or more audio alerts (e.g., sirens, whistling, voice commands, etc.) in response to receiving an alert signal at the alert communication device (e.g., alert communication device 200). With the above-described visual alert system and/or audio alert system).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the alerthub system of Allen into Lin in order to provide one or more of a visual alert and an audio alert and one or more alert activation devices communicatively coupled to at least one alert communication device of the one or more alert providing a safe and secure learning environment is one of the most daunting challenges facing K-12 schools, universities and colleges. 
Lin in view of Allen does not explicitly disclose select a particular area of the plurality of areas within the building.
However, Chen in audio signal distribution control system teaches:
e.	select a particular area of the plurality of areas within the building.
 read on ¶ 0009 & ¶ 0016, (a control circuit provided with a device selecting unit and connected to a plurality of audio signal generating devices; a plurality of control units being connected to the control circuit to receive audio signals output thereto by the control circuit and to output control signals to the control circuit; and a plurality of sound producing devices separately connected to the control units. Wherein, the control units may select one of the audio signal generating devices via the device selecting unit of the control circuit, and the sound producing devices is adjustable to different sound volumes via the control units. With these arrangements, the audio signal distribution control system of the present invention allows a user to control and select directly from the user end a plurality of audio signal generating devices for playing.  The control circuit 2 may select a particular one of the audio signal generating devices 1 via the device selecting unit 21, and the audio signals generated by that particular audio signal generating device 1 are transmitted to a particular one of the control units 3 via a wideband signal cable 92, which may be, for example, a CAT5E cable. That is, each of the control units 3 independently receives audio signals from a different audio signal generating device 1, and transmit the received audio signals via an audio line 93 to the sound producing device 4 connected thereto. Alternatively, the audio signals received by each control unit 3 may also be 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the audio signal distribution control system of Chen into Lin in view of Allen in order to provide with a device selecting unit and connected to a plurality of audio signal generating devices; a plurality of control units being connected to the control circuit to receive audio signals output thereto by the control circuit and to output control signals to the control circuit; and a plurality of sound producing devices separately connected to the control units. Wherein, the control units may select one of the audio signal generating devices via the device selecting unit of the control circuit, and the sound producing devices is adjustable to different sound volumes via the control units.  A plurality of control units electrically connected to the control circuit to receive audio signals output thereto by the control circuit and to output control signals to the control circuit; and a plurality of sound producing devices separately connected to the control units; and wherein the control units separately select one of the audio signal generating devices via the device selecting unit of the control circuit
As to claim 2, Lin further discloses:
a.	obtaining an indication of a dangerous event includes receiving, at the one or more processors, region data defining a danger zone within the building; and presenting an indicator on the indoor map display includes presenting on a corresponding portion of the indoor map display, by the one or more processors, an indication of the danger zone read on ¶ 0023, (with video cameras placed at all the exits doors or staircases, an intelligent video system can detect the current crowdedness level and traffic amount at each exit. Linked with the building floor map 
	As to claim 5, Lin further discloses:
a.	determining, by the one or more processors, a location of an occupant; and presenting, by the one or more processors, an indication of the occupant at a position within the indoor map display corresponding to the location of the occupant read on ¶ 0013, (the intelligent video system analyzes the views from cameras 110 and outputs relevant data and composite information in real-time. The term `information` is used hereinafter to include data that may range from `raw` data to `processed` data, as well as results and determinations reached, and may include text, image, video, signaling, and other information forms or formats. As will be detailed further below, the subsystems 130-170 are configured to control resources based on the information derived from the images, generally in the form of a measure of the number of people or other objects at particular locations within the building, or within an area in proximity to the building. The measure may be communicated in a variety of forms, including, for example, an absolute count (e.g. "ten people at location 7"), a directional flow rate (e.g. "three people per minute entering portico A"), a relative count or flow rate (e.g. "many people entering portico B; few people leaving")).
As to claim 6, Lin further discloses:
announced by public announcement system. Additionally, the count and location of people throughout the building can be provided on a continuing basis to the responding fire, police, or rescue teams).
As to claim 7, Lin further discloses:
a.	wherein the audio alert indicates at least one of: a gunshot, a weapon, a fire, a gas leak, a water leak, a suspicious bag, or a fight read on ¶ 0023, (FIG. 4 illustrates the use of video-based information to facilitate efficient emergency response procedures. For a large building with a large number of occupants, in case of an emergency (such as fire, terrorist attacks, blackout, and so on), it is critical to evacuate the occupants as quickly as possible).
As to claim 8, Allen further teaches:
a.	presenting, by the one or more processors, a live video feed of the location of the dangerous event read on ¶ 0060, (for example, desktop client applications may be installed on a computing device and may provide alert notification and activation functionality, along with full crisis management capability. In some implementations, this may include secure communication (e.g., audio/visual interaction and direct messaging) functions, plus building floor plan and multi-location map displays indicating impacted areas, with real-time information updating. It may also include quick access to emergency plans and procedures for reference. In some implementations, provide customizable analytics/reports to any authorized personnel).

8.	Claims 9, 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Allen and further in view of Chen and further in view of Sinha (US 2019/0145648).
As to claim 9, Lin further discloses:
a.	a client device for presenting an indoor map display of a building during a dangerous event read on ¶ 0059, (alert management system 400 may be configured to provide one or more of an alert signal and a multi-location map to the user interface of the at least one client device. A multi-location map may generally include a plurality of maps of a building, park, playground, or other area of interest associated with an alert signals. From this alert signal and multi-location map, users associated with the alert signal may provide support and/or initiate one or more emergency procedures).
b.	a user interface; one or more processors; and a non-transitory computer-readable memory coupled to the one or more processors and the user interface and storing instructions thereon that, when executed by the one or more processors, cause the client device read on ¶ 0025, (Examples of alert management processes 10c1, 10c2, 10c3, 10c4 may include but are not limited to a corporate user interface, a web browser, or a specialized application (e.g., an application running on e.g., the Android™ platform or the iOS™ platform). The instruction sets and subroutines of alert management processes 10c1, 10c2, 10c3, 10c4, which may be stored on storage devices 20, 22, 24, 26 (respectively) coupled to client electronic devices 28, 30, 32, 34)
c.	obtain an indication of a dangerous event occurring at a location within a building; present, via the user interface, an indoor map display of the building, the indoor map display 
d.	present, via the user interface, an indicator on the indoor map display at the location of the dangerous event; select at least one of the plurality of areas within the building to provide an audio alert; and transmit, to one or more speakers located at the at least one area, the audio alert to be presented via the one or more speakers read on ¶ 0046 & ¶ 0060, ( the alert communication device may determine the location of the alert activation device or client device relative to the alert communication device based upon, at least in part, the alert signal received by the third transceiver (e.g., third transceiver 218). In this manner, the alert communication device may communicate with applications and the wearable alert activation device to determine personnel location. In some implementations, the alert communication device may also provide tracking capability by functioning as a locating beacon. In some implementations, the alert communication device may deliver the specific nature of the alert (i.e.: anything from a confrontation with a student or customer to the identification of an armed intruder).  Desktop and audio/visual interaction and direct messaging) functions, plus building floor plan and multi-location map displays indicating impacted areas, with real-time information updating. It may also include quick access to emergency plans and procedures for reference. In some implementations, alert management system may provide customizable analytics/reports to any authorized personnel).  Allen and further in view of Chen does not explicitly disclose speakers located at the selected at least one area
However, Sinha in control of a building teaches:
e.	speakers located at the selected at least one area read on ¶ 0187 & ¶ 0189, (in some embodiments, occupant C 1418 is notified via the user interface 702 (e.g., through images on electronic display 706, audio from speakers 710, etc.) that occupant C 1418 does not have permission to adjust the set point.  When occupant C 1418 is authenticated and/or logged in with building management system 610 and/or control device 214 via a user device (e.g., user device 612) as described with reference to FIG. 14B, occupant C 1418 may be notified via a user device (e.g., user device 612) that occupant C 1418 is unable to change the music preferences. In some embodiments, occupant C 1418 is notified via the user interface 702 (e.g., through images on electronic display 706, audio from speakers 710, etc.) that occupant C 1418 does not have permission to adjust the music preferences).
provides information to a user about the alert, and may be any indicator relating to any type of emergency.
As to claim 10, Sinha further teaches:
a.	obtain an indication of a dangerous event, the instructions cause the client device to receive region data defining a danger zone within the building; and to present an indicator on the indoor map display, the instructions cause the client device to present an indication of the danger zone on a corresponding portion of the indoor map display read on ¶ 0136, (speakers 504 are located locally as a component of control device 214. Speakers 504 may be low power speakers used for playing audio to the immediate occupant of control device 214 and/or occupants of the zone in which control device 214 is located. In some embodiments, speakers 504 may be remote speakers connected to control device 214 via a network).
As to claim 13, Allen further discloses:
a.	wherein the instructions further cause the client device to: determine a location of an occupant; and present, via the user interface, an indication of the occupant at a position within the indoor map display corresponding to the location of the occupant read on ¶ 0046 and ¶ 0060, (the alert communication device may determine the location of the alert activation device or client device relative to the alert communication device based upon, at least in part, the alert signal received by the third transceiver (e.g., third transceiver 218). In this manner, the alert communication device may communicate with applications and the wearable alert activation real-time information updating. It may also include quick access to emergency plans and procedures for reference. In some implementations, alert management system may provide customizable analytics/reports to any authorized personnel).
As to claim 14, Allen further discloses:
a.	wherein the plurality of areas include rooms and hallways read on Fig. 4 & Fig. 5 and ¶ 0058, (for example, alert gateway may be configured to provide the alert signals from the one or more alert communication devices to a district office, a police building, first responders, and/or to mobile and desktop applications of alert management process 10. In this manner, the alert signals of the alert management system may be provided for external resources to access and to process).
As to claim 15, Sinha further teaches:
a.	wherein the audio alert indicates at least one of: a gunshot, a weapon, a fire, a gas leak, a water leak, a suspicious bag, or a fight read on ¶ 0140, (building emergency sensor(s) 606 are sensors which detect building emergencies. Building emergency sensor(s) 606 may be smoke detectors, carbon monoxide detectors, carbon dioxide detectors (e.g., carbon dioxide sensors 522), an emergency button (e.g., emergency pull handles, panic buttons, a manual fire alarm button and/or handle, etc.) and/or any other emergency sensor. In some 
As to claim 16, Allen further teaches:
a.	wherein the instructions further cause the client device to: present, via the user interface, a live video feed of the location of the dangerous event read on ¶ 0060, (for example, desktop client applications may be installed on a computing device and may provide alert notification and activation functionality, along with full crisis management capability. In some implementations, this may include secure communication (e.g., audio/visual interaction and direct messaging) functions, plus building floor plan and multi-location map displays indicating impacted areas, with real-time information updating. It may also include quick access to emergency plans and procedures for reference. In some implementations, alert management system may provide customizable analytics/reports to any authorized personnel).
As to claim 17, the claim is corresponding to claim 9.  Therefore, the claim is rejected for the same rationales set forth for claim 9.  
As to claim 18, Lin further teaches:
a.	to obtain an indication of a dangerous event, the instructions cause the one or more processors to receive region data defining a danger zone within the building; and to present an indicator on the indoor map display, the instructions cause the one or more processors to present an indication of the danger zone on a corresponding portion of the indoor map display read on ¶ 0023, (with video cameras placed at all the exits doors or staircases, an intelligent video system can detect the current crowdedness level and traffic amount at each exit. Linked with the .

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Allen and further in view of Chen and further in view of Bouressa (US 2004/0140899).
As to claim 3, Lin in view of Allen and further in view of Chen and further in view of Sinha does not explicitly disclose wherein presenting an indication of the danger zone includes highlighting, by the one or more processors, the danger zone.
However, Bouressa in monitor the ingress and egress of individuals to and from various types of facilities teaches:
a.	wherein presenting an indication of the danger zone includes highlighting, by the one or more processors, the danger zone read on ¶ 0016, (rescue workers by electronic means diagrams of structures from which the location of trapped individuals can be high-lighted and evacuation routes and alternatives can be planned at the site of an emergency, but safely away from immediate danger).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the emergency ingress/egress monitoring system of . 


6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Allen and further in view of Chen and further in view of Jones (US 2013/0169817).
As to claim 4, Lin in view of Allen and further in view of Chen does not explicitly disclose a first audio alert transmitted to the one or more first speakers located at the selected at least one area and a second audio alert transmitted to the one or more first speakers located at the selected at least one area.
However, Jones in efficient and safe monitoring and management of a building in the event of a fire emergency teaches:
a.	transmitting, by the one or more processors to the one or more first speakers located at the selected at least one area, a first audio alert to be presented via the one or more first speakers; and transmitting, by the one or more processors to one or more second speakers located at another area different from the at least one area, a second audio alert to be presented via the one or more second speakers, wherein the second audio alert is different from the first audio alert. read on ¶ 0064, (the signal arrays mounted in one or more of the stairwell, hallway or room locations may include interactive audio abilities. The signal arrays may be activated to give general audio instructions regarding a fire event and evacuation. The signal arrays may be programmed to allow a first responder to send custom audio messages. The signal arrays may also be able to be activated for direct verbal communications between a person in a room, hallway or stairwell and a first responder or other monitor of a developing situation in a 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the enabling smart building rescue of Jones into Lin in view of Allen and further in view of Chen in order to provide a real-time information with different message to a designated area that can readily distinguish false alarms from real ones and that can identify and track the location of an alarm and/or its cause with substantial precision.

7.	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Allen and further in view of Chen and further in view of Sinha and further in view of Bouressa (US 2004/0140899).
As to claim 11, Lin in view of Allen and further in view of Chen and further in view of Sinha does not explicitly disclose including the danger zone is highlighted on the indoor map display.
However, Bouressa in monitor the ingress and egress of individuals to and from various types of facilities teaches:
a.	the danger zone is highlighted on the indoor map display read on ¶ 0016, (rescue workers by electronic means diagrams of structures from which the location of trapped individuals can be high-lighted and evacuation routes and alternatives can be planned at the site of an emergency, but safely away from immediate danger).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the emergency ingress/egress monitoring system of 
As to claim 19, the claim is corresponding to claim 11.  Therefore, the claim is rejected for the same rationales set forth for claim 11.  
 

8.	Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Allen and further in view of Chen and further in view of Sinha and further in view of Jones (US 2013/0169817).
As to claim 12, Lin in view of Allen and further in view of Chen and further in view of Sinha does not explicitly disclose a first audio alert transmitted to the one or more first speakers located at the selected at least one area and a second audio alert transmitted to the one or more first speakers located at the selected at least one area.
However, Jones in efficient and safe monitoring and management of a building in the event of a fire emergency teaches:
a.	wherein the one or more speakers are one or more first speakers, and the audio alert includes: a first audio alert transmitted to the one or more first speakers located at the selected at least one area; and a second audio alert transmitted to one or more second speakers located at another area different from the at least one area, wherein the second audio alert is different from the first audio alert read on ¶ 0064, (the signal arrays mounted in one or more of the stairwell, hallway or room locations may include interactive audio abilities. The signal arrays may be activated to give general audio instructions regarding a fire event and evacuation. The signal arrays may be programmed to allow a first responder to send custom audio messages. The signal Different protocols may be used to activate the various audio messages or audio interactions that may be appropriate or needed).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the enabling smart building rescue of Jones into Lin in view of Allen and further in view of Chen and further in view of Sinha in order to provide a real-time information with different message to a designated area that can readily distinguish false alarms from real ones and that can identify and track the location of an alarm and/or its cause with substantial precision.
As to claim 20, the claim is corresponding to claim 12.  Therefore, the claim is rejected for the same rationales set forth for claim 12.  

Response to Arguments
8. 	Applicant's arguments filed on 28 April 2021 have been fully considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  

Citation of pertinent Prior Arts
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689